Citation Nr: 1643004	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-29 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for hypertension.

2. Entitlement to an initial rating in excess of 10 percent for a left knee lateral meniscus tear, status post lateral meniscectomy.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from May 1987 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.

In May 2014, the RO increased the initial evaluation of left knee lateral meniscus tear from noncompensable to 10 percent disabling.  As the Veteran is presumed to be seeking the maximum available benefit, that claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to a higher initial rating for the left knee and service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

2. The evidence is evenly balanced as to whether the Veteran's tinnitus is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).

2. Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In November 2011, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Legal Principles and Analysis

Tinnitus

The Veteran contends that he has tinnitus as a result of serving on an air craft carrier which involved being in close proximity to loud aircraft and engines.  As his DD-214 shows that he spent more than 15 years as an AO-8319 Systems Organizational Maintenance Technician, the Board will presume in-service noise exposure. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Recently, the United States Court of Appeals for Veterans Claims held that tinnitus is "chronic disease" under 38 C.F.R. § 3.309(a) where there is evidence of acoustic trauma.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran in this case has offered competent, credible testimony that he experiences tinnitus and has thus met the current disability requirement.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The dispositive issue is therefore whether tinnitus is in some way related to service.  There are essentially two medical opinions addressing this matter.

A September 2011 VA examination found the Veteran to have normal hearing although he also reported having experienced tinnitus since service.  While the examiner there did not offer an opinion as to whether tinnitus was directly related to service because she had not been provided access to the claims file, she did conclude that his tinnitus did not appear to be related to hearing loss because he had normal hearing but he nonetheless reported tinnitus.

In January 2012, the same VA audiologist opined that it was less likely than not that the appellant's tinnitus was related to service (although she checked a box indicating that it was at least as likely as not that the two were related, this appears to have been a typographical error since her rational and another box she checked indicated that she did not believe tinnitus was related to service).  The examiner observed that although the Veteran now reported that he had experienced tinnitus since service, reports of tinnitus were not observed in the service treatment records.  Moreover, audiological testing revealed that his hearing was currently normal and the service treatment records did not show a hearing shift during service.

The examiner's rationale appears inconsistent.  Although in September 2011 she opined that the appellant's tinnitus and hearing loss were unrelated, in January 2012, she reasoned that normal hearing and the lack of a threshold shift during service was evidence that tinnitus was not related to service.  To the extent this rationale may have been intended to apply to a separate claim for hearing loss, it was not clearly indicated as such.  Accordingly, the Board affords the January 2012 opinion little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the Veteran's testimony appears generally consistent.  Indeed, a June 2009 private audiology treatment record, dated prior to his January 2011 claim, shows that he reported occasional tinnitus (and was also found to have normal hearing).  The Board finds this statement very credible.  See Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons").  That this statement was made just over one year after he separated from service further bolsters the claim that he has experienced tinnitus continuously since service.

Based on the above, the evidence is evenly balanced as to whether tinnitus is related to service.  The Veteran is therefore entitled to the benefit of the doubt.  38 U.S.C.A. § 5107.  The benefit-of-the-doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  The appeal is granted.

Hypertension

The Veteran also claims entitlement to a higher initial rating for hypertension.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Specifically, the Veteran appeals the April 2012 rating decision which awarded a 10 percent rating for hypertension from January 26, 2011 under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Diagnostic Code 7101, applicable to hypertension, provides for a 10 percent rating where diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent is applicable rating where diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  Higher evaluations require higher diastolic pressure readings.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The evidence shows that during the period on appeal, the Veteran's diastolic pressure (the bottom number on the reading) has been predominantly less than 110 and systolic pressure (the top number on the reading) has been less than 200.  While a March 2011 private treatment record shows a reading of 156/110, another reading taken the same month was 142/98.  In April 2011, there were readings of 142/98, 146/90 and 148/100.  Readings taken at a September 2011 VA examination were 150/88, 161/98, and 156/98.  While the examiner noted that over the years since his diagnosis of hypertension, the Veteran's diastolic blood pressure readings had been as high as 130, but that his most recent reading above 100 occurred in April 2011. The evidence shows that the diastolic readings of 130 occurred in September 2009, well before the period on appeal which begins in January 2011, thus, they are not relevant to his current rating.

With his August 2014 substantive appeal, the Veteran submitted a number of service treatment records, some of which showed diastolic blood pressure of 110 or higher, and which he claimed supported a 20 percent rating.  To the extent the Veteran is essentially contending that his blood pressure would be much higher without his medications, the Board is permitted to consider the alleviating effect of blood pressure medication in assigning a disability rating as Diagnostic Code 7101 explicitly contemplates those effects.  But see Jones v. Shinseki, 26 Vet. App. 56, 61 (2012) (finding that the Board committed legal error by considering the effects of medication on the appellant's irritable bowel syndrome when those effects were not explicitly contemplated by the rating criteria).  Because these readings from service  were taken many years prior to the period on appeal, they do not otherwise support his claim.

Hence, since the Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more, during the relevant appeal period a higher initial rating is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101.  The appeal is denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for hypertension is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

As to the left knee, the Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5259, applicable to symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a (2015).  A veteran currently evaluated under Diagnostic Code 5259 may be entitled to separate ratings for limitation of flexion (Diagnostic Code 5260) or extension of the knee (Diagnostic Code 5261) in certain circumstances such as where the removal of semilunar cartilage results in limitation of motion warranting a rating of 20 percent or more under Diagnostic Code 5260 or 5261 and there are other distinct symptoms related to the cartilage removal.  The determination as to whether the application of these diagnostic codes would constitute pyramiding is generally made on a case by case basis.

The Veteran was most recently provided a VA knee examination in September 2011.  Although the examiner there conducted range of motion testing on both knees, it is not clear whether this was active or passive range of motion, in weight-bearing or in nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  Significantly, the examiner noted that residual symptoms of the appellant's meniscectomy included pain with weight bearing.  Accordingly, and considering the length of time since the last examination, the Board finds that a new examination is warranted.  Id.; see Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

As to sleep apnea, in the August 2014 substantive appeal, the Veteran claimed that his sleep apnea was secondary to his service-connected hypertension.  Accordingly, the RO obtained a VA opinion to address this issue.  Virtual VA shows that in February 2015, a VA doctor opined that it was less likely than not that the appellant's sleep apnea was proximately due to or the result of his hypertension essentially because Harrison's Principles of Internal Medicine and UpToDate did not identify hypertension as a risk factor for sleep apnea.  The examiner further noted that obesity was listed as a major risk factor for sleep apnea and that since a March 2011 VA treatment record indicated the Veteran had a height of 68 inches with a weight of 238 pounds, "[t]his could be the etiology of the Veteran's [obstructive sleep apnea]."  

The Board's review of the service treatment records reveals a flight surgeon report which was convened in part to determine the suitability of the Veteran to remain on flight status due to being out of weight standards.  The report observed that although the Veteran had been noted to be within the body fat percentages, his weight of 215 pounds exceeded the aviation threshold of 200 pounds for someone of 69 inches in height.  On physical examination, he was noted to be "a well-developed muscular male without evidence of significant obesity.  He maintains an active physical fitness program which focuses on weight lifting."  A waiver of 15 pounds was requested.

As this report appears to undermine the premise that the Veteran is obese, without more, the Board finds the examiner's rationale inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Indeed, body mass index, which is a function of weight and height, "does not measure fat directly, but research has shown that [it] is moderately correlated with more direct measures of body fat."  Defining Adult Overweight and Obesity, Centers for Disease Control and Prevention, available at https://www.cdc.gov/obesity/adult/defining.html (last visited November 4, 2016) (emphasis added).  Moreover, the examiner did not address whether hypertension may have aggravated sleep apnea.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Hence, an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be afforded a VA examination to evaluate the current severity of his left knee lateral meniscus tear, status post lateral meniscectomy.  The claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the knees.  Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joint in question, and, if possible, range of the opposite undamaged joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

2. Forward the claims file to the examiner who prepared the February 2015 VA sleep apnea opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

(a) The examiner should provide an opinion as to whether it is at least as likely as not that sleep apnea was proximately due to or the result of service-connected hypertension, to include a discussion as to whether the Veteran is obese, as indicated in the discussion above which suggests that his weight is attributable to muscle and not fat.

(b) The examiner should also provide an opinion as to whether it is at least as likely as not that service-connected hypertension aggravated (permanently made worse) sleep apnea.  If so, the examiner should describe the extent of aggravation with as much detail as possible.

The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.

3. After completion of the above, the AOJ should determine if any additional development is warranted, and if so, such development should be completed.


4. After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


